Citation Nr: 0011110	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  97-21 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for a skin condition as a 
result of exposure to herbicides.

Entitlement to service connection for peripheral neuropathy 
as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran had active service from August 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

Service medical records for the veteran have not been 
associated with the claims file.  A VA Form 70-3101-4, 
Request for Information, contained in the claims file and 
dated in December 1996 indicated that the RO requested the 
National Personnel Records Center (NPRC) to provide it with 
the service personnel records, but not the service medical 
records, of the veteran.  Federal departments and agencies 
must furnish the Secretary with such information as the 
Secretary may request for the purpose of determining 
eligibility for or amounts of benefits, or verifying other 
information with respect thereto.  38 U.S.C.A. § 5106 (West 
1991).  VA has an obligation in every case to request the 
service medical records of one claiming VA benefits.  
Accordingly, further development is in order.

In VA Form 21-526, Application for Compensation or Pension, 
the veteran stated that he is claiming entitlement to service 
connection for skin disorder and peripheral neuropathy on the 
basis of having been exposed to Agent Orange.  The Form DD-
214 of the veteran indicated that he served in the Republic 
of Vietnam (Vietnam).

In general, service connection may be awarded for disability 
resulting from personal injury or disease incurred or 
aggravated during active service or an applicable post-
service presumptive period.  38 U.S.C.A. §§ 1110, 1116 (West 
1991); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (1999).  

In the case of a veteran who had active wartime service for 
ninety days or more and active service in Vietnam between 
January 9, 1962 and May 7, 1975, specified diseases resulting 
from exposure to an herbicide agent, including Agent Orange, 
that have become manifest to a degree of 10 percent or more 
in the manner prescribed by law will be considered to have 
been incurred in service even absent a service record or 
other evidence to that effect unless there is affirmative 
evidence to the contrary (including a showing of an 
intercurrent cause for the disease).  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.  Chloracne or other acneform 
disease consistent with chloracne must become manifest within 
one year from the date on which the veteran last performed 
active service in Vietnam during the above timeframe.  
38 U.S.C.A. § 1116.  Acute and subacute peripheral neuropathy 
must appear within weeks or months of exposure and resolve 
within two years from the date of onset.  38 C.F.R. 
§ 3.309(e).  Exposure to an herbicide agent will only be 
presumed in the case of a veteran with an enumerated § 3.309 
illness unless there is affirmative evidence that exposure 
did not occur.  38 C.F.R. § 3.307(a)(6)(iii).

In addition to presumptive service connection, direct service 
connection is available for disability resulting from active 
service.  38 C.F.R. § 3.304 (1999).  With chronic diseases 
that are shown as such in service (or within an applicable 
post-service presumptive period specified in 38 C.F.R. 
§ 3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, will be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).  If a disability is not shown to be 
chronic during service or an applicable post-service 
presumptive period, service connection may nevertheless be 
granted where a disorder has been observed in service or an 
applicable post-service presumptive period and the 
symptomatology associated with that disorder is manifested 
with continuity post-service.  Id.  Service connection also 
may be granted for a disease diagnosed after discharge from 
service where all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The claimed disabilities of the veteran in this case may be 
considered for service connection on both presumptive and 
direct bases.  See Robinette v. Brown, 8 Vet. App. 69, 76 
(1995) (claim documents must be read in a liberal manner so 
as to identify and carry out the required adjudication of all 
claims that are reasonably raised by the evidence of record 
whether or not formally claimed in a VA application).

However, a person who submits a claim for benefits under a 
law administered by the Secretary shall have the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  A well-grounded claim need not be established 
conclusively.  It is sufficient if the evidence of record 
establishes a plausible claim, one which is either 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Evidence of record will 
be accepted as credible for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is incredible on its face.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, incompetent 
evidence will not be considered in an assessment of whether a 
claim is well grounded.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  When the issue is medical in nature, such as medical 
nexus, etiology, or diagnosis, expert evidence usually is 
required.  Voerth v. West, 13 Vet. App. 117 (1999).  

For the veteran to establish well-grounded claims of 
entitlement to service connection for a skin condition and 
peripheral neuropathy under the presumption pertaining to 
exposure to an herbicide, there must exist in each instance 
competent evidence of record on each element required for 
service connection showing that the claim is plausible.  For 
the veteran to establish well-grounded, or plausible, claims 
of direct service connection for the asserted disorders, 
competent evidence of record must show:  a current 
disability; the incurrence of an injury or disease during 
active service; and a nexus between the in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Accordingly, if the veteran knows of 
competent evidence that might demonstrate a link between his 
active service and the disorders for which he seeks 
compensation, he is advised to submit it to the RO at this 
time.  See Robinette, 8 Vet. App. at 77-78.

Therefore, this case is REMANDED for the following action:

The RO should contact the NPRC and 
request that it provide the RO with the 
complete service medical and dental 
records of the veteran.  If the NPRC 
determines that all or a part of those 
records are unavailable, the NPRC should 
identify the unavailable records in a 
written reply to the RO and state the 
reason(s) that they are unavailable, and 
at the same time should provide the RO 
with all the available records.


The RO should then readjudicate the claims presented.  For 
each claim, the RO should consider the issue of entitlement 
to service connection on both a direct and a presumptive 
basis.  If the benefits sought are not granted, the veteran 
and his representative should be furnished with a 
supplemental statement of the case and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


